Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 22 March 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 3/22/2021 and 1/5/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 17-18 of U.S. Patent No. 11,086,103 B2 in view of Fang et al. (Publication No.: US 2020/0310224 A1, herein known as Fang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 3-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 13, and 15 and 1-11, and 13-16 of copending Application Nos. 17/072,234 and 17/197,415 (reference application), respectively, in view of Fang. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



For reference, bold is considered to be identical or substantially identical language, underlined is considered to be obvious/variant language, such as limited examples, “installed” vs “disposed”, or “at least one of the lens groups” vs “at least two of the lens groups”.  A device can be disposed by being installed, or at least one includes at least two in the broadest reasonable interpretation of the claims.

With respect to claim 1, the references claim a lens module comprising: 
a carrier having an internal space; 
	-‘103: a carrier having an internal space
	-‘234: a carrier having an internal space
	-‘415: a carrier, configured to have an internal space

a lens unit including lens groups and installed in the carrier so that at least two of the lens groups are independently movable in a length direction of the carrier; 
	-‘103: a lens unit comprising a plurality of lens groups and disposed in the carrier so that one or more of the lens groups is movable in a length direction of the carrier
	-‘234: a lens unit comprising a plurality of lens groups, the lens unit being installed on the carrier such that at least one of the lens groups is configured to move in a length direction of the carrier
	-‘415: a lens unit, comprising a plurality of lens groups, and installed in the carrier so that at least one of the plurality of lens groups is configured to move in a length direction of the carrier

a guide unit including guide members arranged on both side surfaces of the lens groups to guide movement of the movable lens groups;
wherein each of the movable lens groups is connected to a pair of guide members disposed on both sides of the carrier (it is noted that this is placed as the last limitation of claim 1 but relevant with the remaining claims that combine the two limitation); and 
	-‘103: a lens guide unit connected to the one or more movable lens groups to guide movement of the one or more movable lens groups
	-‘234: a lens guide assembly comprising a plurality of guide members disposed on side surfaces of each of the lens groups, and configured to guide movement of at least two lens groups among the plurality of lens groups
	-‘415: a lens guide unit, comprising a plurality of guide members arranged on a first surface and a second surface of the plurality of lens groups, and configured to guide a movement of at least two lens groups of the plurality of lens groups
		While the language is not identical here, it would have been obvious to one of ordinary skill in the art with the broadest reasonable interpretation of “connected” that the guide units of all three references, all of which state they are arranged on first and second surfaces of the lens groups, would be connected to each other.  Fang further teaches multiple guide members arranged on each side and would be obvious to incorporate in all three references (see rejections below).

driving wires connected to each of the guide members and formed of a shape memory alloy, 
	-‘103: a lens driving unit connected to the lens guide unit and comprising a plurality of driving wires comprising a shape memory alloy
	-‘234: at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy
	-‘415: a plurality of driving wires, connected to each of the plurality of guide members (claim 1); wherein the plurality of guide wires is formed of a shape memory alloy (claim 2).

With respect to claim 3, the references further claim a lens module wherein the carrier comprises an auxiliary guide member having an auxiliary guide hole and disposed on at least one side surface of the lens groups, the auxiliary guide hole being disposed parallel to a movement direction of the movable lens groups to guide movement of the movable lens groups.
	-‘415: claim 1: wherein the carrier comprises an auxiliary guide member configured to have an auxiliary guide hole, and disposed on at least of the first surface and the second surface of the plurality of lens groups, the auxiliary guide hole being disposed parallel to a movement direction of the at least two lens groups of the plurality of lens groups to guide the movement of the at least two lens groups of the plurality of lens group.
The remaining references do not claim this feature.
Fang teaches a lens module comprising a carrier, lens unit, lens guide unit, driving wires, and axillary guide member (see 103 rejection below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens modules of the copending applications and patent by including an auxiliary guide member as taught by Fang to provide an attachment point for the guiding wires directly to the sides of the lens unit to support the lens driving.

With respect to claim 4, the references further claim a lens module wherein the guide members include a first guide member disposed on one side surface of the lens groups, a second guide member disposed to be overlapped with the first guide member, a third guide member disposed on the other side surface of the lens groups, and a fourth guide member disposed to be overlapped with the third guide member.
	-‘234: claim 2 - wherein the plurality of guide members include a first guide member disposed on one of the side surfaces of the lens group, a second guide member disposed to overlap the first guide member, a third guide member disposed on another one of the side surfaces of the lens group, and a fourth guide member disposed to overlap the third guide member
	-‘415: claim 4 - wherein the guide member comprises a first guide member disposed on a first side surface of the plurality of lens groups, a second guide member disposed to be overlapped with the first guide member, a third guide member disposed on a second side surface of the plurality of lens groups, and a fourth guide member disposed to be overlapped with the third guide member

With respect to claim 5, the references further claim a lens module wherein the first guide member has a first inclined guide hole disposed to be inclined in one direction, and the second guide member has a second inclined guide hole disposed to be spaced apart from the first inclined guide hole and disposed to be inclined to an other direction opposite to the inclined direction of the first inclined guide hole, and wherein the first guide member has a first opening disposed to face the second inclined guide hole, and the second guide member has a second opening disposed to face the first inclined guide hole.
	-‘234: claim 3 - wherein the first guide member includes a plurality of first guide holes disposed to be inclined in one direction, and the second guide member includes a plurality of second guide holes disposed to intersect the first guide holes, and wherein the third guide member includes a plurality of third guide holes disposed to be inclined in the one direction, and the fourth guide member includes a plurality of fourth guide holes disposed to intersect the third guide holes
	-‘415: claim 5 - wherein the first guide member has a plurality of first inclined guide holes arranged to be inclined in a first direction, and the second guide member has a plurality of second inclined guide holes arranged to intersect the first inclined guide holes, and the third guide member has a plurality of third inclined guide holes arranged to be inclined in a first direction, and the fourth guide member has a plurality of fourth inclined guide holes arranged to intersect the third inclined guide holes.

With respect to claim 6, the references further claim a lens module wherein the third guide member has a third inclined guide hole disposed to be inclined in one direction, and the fourth guide member has a fourth inclined guide hole disposed to be spaced apart from the third inclined guide hole and disposed to be inclined to an other direction opposite to the inclined direction of the third inclined guide hole, and wherein the third guide member has a third opening disposed to face the fourth inclined guide hole, and the fourth guide member has a fourth opening disposed to face the third inclined guide hole.
	-‘234: claim 3 - wherein the first guide member includes a plurality of first guide holes disposed to be inclined in one direction, and the second guide member includes a plurality of second guide holes disposed to intersect the first guide holes, and wherein the third guide member includes a plurality of third guide holes disposed to be inclined in the one direction, and the fourth guide member includes a plurality of fourth guide holes disposed to intersect the third guide holes
	-‘415: claim 5 - wherein the first guide member has a plurality of first inclined guide holes arranged to be inclined in a first direction, and the second guide member has a plurality of second inclined guide holes arranged to intersect the first inclined guide holes, and the third guide member has a plurality of third inclined guide holes arranged to be inclined in a first direction, and the fourth guide member has a plurality of fourth inclined guide holes arranged to intersect the third inclined guide holes.

With respect to claim 7, the references further claim a lens module wherein the movable lens groups each comprise a coupling protrusion penetrating through the auxiliary guide hole, and the coupling protrusion is disposed in the first inclined guide hole and the second opening or the second inclined guide hole and the first opening, the first opening and the second opening being disposed to face the second inclined guide hole and the first inclined guide hole, respectively.
	-‘415: claim 3 and 6 - wherein the at least two moving lens group each have a coupling protrusion that penetrates through the auxiliary guide hole, and the coupling protrusion is moved along the auxiliary guide hole (claim 3), wherein the coupling protrusions penetrate through the auxiliary guide holes to be coupled to the first inclined guide holes and the second inclined guide holes, and the third inclined guide holes and the fourth inclined guide holes (claim 6).

With respect to claim 8, wherein the driving wires comprise: first and second driving wires disposed to cross each other at an upper end of the first guide member and each having one end connected to the upper end of the first guide member, and third and fourth driving wires disposed to cross each other below the first and second driving wires and each having one end connected to a lower end of the first guide member; fifth and sixth driving wires disposed to cross each other at an upper end of the second guide member and each having one end connected to the upper end of the second guide member, and seventh and eighth driving wires disposed to cross each other below the fifth and sixth driving wires and each having one end connected to a lower end of the second guide member; ninth and tenth driving wires disposed to cross each other at an upper end of the third guide member and each having one end connected to the upper end of the third guide member, and eleventh and twelfth driving wires disposed to cross each other below the ninth and tenth driving wires and each having one end connected to a lower end of the third guide member; and thirteenth and fourteenth driving wires disposed to cross each other at an upper end of the fourth guide member and each having one end connected to the upper end of the fourth guide member, and fifteenth and sixteenth driving wires disposed to cross each other below the thirteenth and fourteenth driving wires and each having one end connected to a lower end of the fourth guide member.
-‘415: claim 7 - wherein the driving wire comprises: first and second driving wires, disposed to cross each other at an upper end of the first guide member, and each having a first end connected to the upper end of the first guide member, and third and fourth driving wires, disposed to cross each other below the first and second driving wires, and each having one end connected to a lower end of the first guide member; fifth and sixth driving wires, disposed to cross each other at an upper end of the second guide member, and each having a first end connected to the upper end of the second guide member, and seventh and eighth driving wires disposed to cross each other below the fifth and sixth driving wires and each having one end connected to a lower end of the second guide member; ninth and tenth driving wires, disposed to cross each other at an upper end of the third guide member and each having a first end connected to the upper end of the third guide member, and eleventh and twelfth driving wires disposed to cross each other below the ninth and tenth driving wires and each having one end connected to a lower end of the third guide member; and thirteenth and fourteenth driving wires, disposed to cross each other at an upper end of the fourth guide member and each having a first end connected to the upper end of the fourth guide member, and fifteenth and sixteenth driving wires disposed to cross each other below the thirteenth and fourteenth driving wires and each having one end connected to a lower end of the fourth guide member.

With respect to claim 9, the references further claim a lens module wherein each of the first to fourth guide members guides the movement of the movable lens groups while ascending and descending in a vertical direction of the carrier.
	-‘415: claim 8 - wherein each of the first to fourth guide members is configured to guide the movement of the at least two lens groups while ascending and descending in a vertical direction of the carrier.

With respect to claim 10, the references further claim a lens module wherein the carrier comprises a bottom plate and a cover plate disposed to face the bottom plate, and each of the bottom plate and the cover plate includes a mounting portion installed with an installation bar to which ends of the driving wires are connected.
	-‘415: claim 9 - wherein the carrier comprises a bottom plate and a cover plate disposed to face the bottom plate, and each of the bottom plate and the cover plate comprises a mounting portion installed with an installation bar to which a second end of the driving wire is connected.
	-‘234: claims 9 and 11 - wherein the carrier includes a bottom plate, a front plate disposed on one surface of the bottom plate, a rear plate disposed to oppose the front plate, and a cover plate disposed to oppose the bottom plate (claim 9), wherein the bottom plate includes: a support portion having an upper surface on which the lens unit is disposed; and a mounting portion on which an installation bar connected to first ends of the at least two driving wires is disposed (claim 11).

With respect to claim 11, the references further claim a lens module wherein one end of each driving wire is connected to a corresponding connection hole provided in one of the first to fourth guide members, and an other end of the driving wire is connected to a corresponding installation bar.
-‘415: claim 10 - wherein a first end of the driving wire is connected to a connection hole provided in each of the first to fourth guide members, and a second end of the driving wire is connected to the installation bar.

With respect to claim 12, the references further claim a lens module wherein the lens groups comprise: a first lens group fixed and installed on one side of the carrier; a second lens group disposed behind the first lens group and movable in an incident direction of light; and a third lens group disposed behind the second lens group and movable.
-‘415: claim 11 - wherein the lens unit comprises: a first lens group, fixed and installed on a first side of the carrier; a second lens group, disposed behind the first lens group, and configured to move in an incident direction of light; and a third lens group, disposed behind the second lens group, and configured to move.
-‘234: claim 13 - wherein the lens unit includes a first lens group fixed to and installed on one end of the carrier, a second lens group disposed on a rear end of the first lens group in a light incident direction and configured to move, and a third lens group disposed on a rear end of the second lens group and configured to move.
-‘103: claim 7 - wherein the plurality of lens groups comprise: a first lens group fixed on one end of the carrier, a second lens group disposed on a rear end of the first lens group according to a direction of incident light and being one of the one or more movable lens groups, a third lens group disposed on a rear end of the second lens group and being another one of the one or more movable lens groups, and a fourth lens group disposed on a rear end of the third lens group and fixed on the other end of the carrier.

With respect to claim 15, the references further claim a lens module wherein the auxiliary guide member is detachably installed to the carrier.
	-‘415: claim 13 - wherein the auxiliary guide member is detachably installed to the carrier.

With respect to claim 16, the references further claim a lens module further comprising cover members coupled to the carrier to be disposed on the both side surfaces of the lens groups.
	-‘415: claim 14 - further comprising cover members coupled to the carrier, and disposed on the first surface and the second surface of the plurality of lens groups.
	
With respect to claim 17, the references further claim a lens module wherein the cover members each comprise a protrusion portion for reducing a contact area with the guide members when the guide members ascend and descend.
	-‘415: claim 15 - wherein the cover member has protrusions for reducing a contact area with the guide member when the guide member ascends and descends.

With respect to claim 18, the references claim a camera module comprising: a reflecting module configured to change a path of incident light; and the lens module of claim 1 through which the light whose path is changed by the reflecting module passes.
	-‘415: claim 16 - A camera module, comprising: a reflecting module configured to change a path of light incident in the reflecting module and a lens module (claim 1 is re-recited here and see above recitation on how ‘415 rejects the limitations of claim 1)
	-‘234: claim 15 - A camera module, comprising: a reflective module configured to change light incident to the camera module; and a lens module configured to pass light having a path changed by the reflective module, wherein the lens module comprises (the limitations of claim 1 are recited here, see above recitation on how ‘234 rejections the limitations of claim 1)
	-‘103: claims 17 and 18 - A camera module comprising: a reflecting module configured to convert a path of light incident thereinto; and the lens module of claim 17 through which the light having the path converted by the reflecting module passes through the one or more lenses (see rejection of claim 1 above on how claim 17 can be similarly modified by Fang to reach the claims of claim 1)

With respect to claim 19, the references do not explicitly claim a portable electronic device comprising: front and rear major surfaces facing each other in a thickness direction of the portable electronic device; and two or more camera modules, one or more of which is the camera module of claim 18, wherein the lens groups of the one or more camera modules of claim 18 are disposed along an optical axis perpendicular to the thickness direction (the references do no claim the two or more camera modules in this fashion).
Fang teaches using two or more cameras, one of which being the camera of claim 18 (see rejections below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the claims of the three references of claim 18 by placing them as the folded camera in a dual camera system as taught by Fang as a known folded camera design.

With respect to claim 20, the references claim a lens module comprising: a carrier; a lens group disposed in the carrier and movable in an optical axis direction relative to the carrier; guide members disposed on opposing sides of the carrier connected to the lens group; and driving wires comprised of shape memory alloy and connected to the carrier and the guide members to drive the guide members in a direction crossing the optical axis direction, wherein the lens group moves in the optical axis direction in response to the guide members driven in the direction crossing the optical axis direction (see rejections of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Huang et al. (Publication No.: US 2021/0371409, herein known as Huang).
With respect to claim 1, Fang discloses a lens module comprising: 
a carrier having an internal space (unreferenced camera housing; see Fig. 6; [0097]); 
a lens unit including lens groups and installed in the carrier so that at least two of the lens groups are independently movable in a length direction of the carrier (optical actuator 302 including a lens module and light deflecting mechanism 303; [0097]); 
a guide unit including guide members arranged on both side surfaces of the lens groups to guide movement of the movable lens groups (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
driving wires connected to each of the guide members and formed of a shape memory alloy (shape memory wire 203; Fig. 4), 
Fang does not disclose the lens module having a plurality of lens groups, or wherein each of the movable lens groups is connected to a pair of guide members disposed on both sides of the carrier.
Huang teaches a similar folded camera optical system that contains lens unit containing multiple lens groups that are driven by an external actuator in the optical axis direction (abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).
As the driving wires of Fang are connected to the entire lens housing with multiple lens groups, the pairs of guide members arranged on each side are connected to each of the lens groups through the side surfaces.

With respect to claim 3, the combination of Fang and Huang further discloses a lens module wherein the carrier comprises an auxiliary guide member having an auxiliary guide hole and disposed on at least one side surface of the lens groups, the auxiliary guide hole being disposed parallel to a movement direction of the movable lens groups to guide movement of the movable lens groups (Fig. 4; lens-end fixing device 207 comprising the unreferenced hole in the base-end fixing device and the lens-end fixing terminal 211; the hole is a three-dimensional space and so the width of the hole in the optical axis direction as seen in Fig. 4 can be considered “being disposed parallel”).

With respect to claim 4, the combination of Fang and Huang further discloses a lens module wherein the guide members include a first guide member disposed on one side surface of the lens groups, a second guide member disposed to be overlapped with the first guide member, a third guide member disposed on the other side surface of the lens groups, and a fourth guide member disposed to be overlapped with the third guide member (Fang: as no direction for overlap is defined, the base-end fixing terminals 210/base-end fixing device 206 can each be considered a guide member that overlaps with adjacent ones in common planes drawn between each; for instance, in Fig. 4, the bottom left terminal 210 and the top right terminal 210 can be considered the first and second guide members, that overlap in the optical axis direction, and the third and fourth guide members would be the opposing terminals on the opposite sidewall).

With respect to claim 10, the combination of Fang and Huang further discloses a lens module wherein the carrier comprises a bottom plate and a cover plate disposed to face the bottom plate, and each of the bottom plate and the cover plate includes a mounting portion installed with an installation bar to which ends of the driving wires are connected (Fang: Figs. 4 and 6; the support base 201 is the vertical mounting member on the image side of the optical actuator 302 attached to the bottom plate seen in Fig. 6, and would be considered the cover plate, the object facing side of the support base 201, and a mounting portion, the base-end fixing device 206 with terminals, seen in Fig. 4, to which the driving wires 203 are disposed).

With respect to claim 11, the combination of Fang and Huang further discloses a lens module wherein one end of each driving wire is connected to a corresponding connection hole provided in one of the first to fourth guide members, and an other end of the driving wire is connected to a corresponding installation bar (Fang: in this situation the lens-end fixing terminals 211 are considered to be the guide members, see Fig. 10).

With respect to claim 12, the combination of Fang and Huang does not disclose a lens module wherein the lens groups comprise: a first lens group fixed and installed on one side of the carrier; a second lens group disposed behind the first lens group and movable in an incident direction of light; and a third lens group disposed behind the second lens group and movable (no first fixed lens group is disclosed in the combination).
Huang further teaches arranging a fixed lens system 110 arranged in front of the focus lens, and the combination of lens systems allows for the back focal lengths of the imaging system to focus on different object distances ([0038]).
It would have been further obvious to one of ordinary skill in the art the time the invention was filed to further modify the lens module of the combination of Fang and Huang by adding the additional fixed lens system in front of the movable lens system in the optical path direction as further taught by Huang to obtain an optical system capable of changing the back focal lengths of the imaging system to focus on different object distances (Huang [0038]).
Alternatively, in the combination of Huang and Fang described in the rejection of claim 1 above, this feature would have already been present in fixed lens system 110.

With respect to claim 13, the combination of Fang and Huang further discloses a lens module wherein the second lens group is connected to the first and third guide members and movable in the length direction of the carrier according to ascending and descending of the first and third guide members, and wherein the third lens group is connected to the second and fourth guide members and movable in the length direction of the carrier according to ascending and descending of the second and fourth guide members (as the second and third lens groups are attached to the same lens housing that is driven by the first to fourth guide members through the broadest reasonable interpretation of “connected”, and no exclusory language is used, the movement of the housing by the wire driving system of Fang will perform this).

With respect to claim 15, the combination of Fang and Huang does not explicitly disclose a lens module wherein the auxiliary guide member is detachably installed to the carrier.
However, it has been held that making removable and separable is an obvious variant of the prior art of record.  In this case, making the modified lens module 202 of Fang removable from the carrier in general (the support base 201 connects the lens module 202 to the unreferenced carrier) after assembly would allow repair and replacement of the movable unit in case of damage.

With respect to claim 16, the combination of Fang and Huang further discloses a lens module further comprising cover members coupled to the carrier to be disposed on the both side surfaces of the lens groups (Fang: the side surfaces of the lens unit that is not the first and second surface can be considered the cover member, as well as the support base 201 seen in Fig. 4)

With respect to claim 17, the combination of Fang and Huang further discloses a lens module wherein the cover members each comprise a protrusion portion for reducing a contact area with the guide members when the guide members ascend and descend (Fang: limit columns 208; [0080]).

With respect to claim 18, the combination of Fang and Huang further discloses a camera module comprising: a reflecting module configured to change a path of incident light; and the lens module of claim 1 through which the light whose path is changed by the reflecting module passes (Fang: Fig. 6 light deflecting mechanism 303, and see rejection of claim 1 above). 

With respect to claim 19, the combination of Fang and Huang further discloses a  portable electronic device comprising: front and rear major surfaces facing each other in a thickness direction of the portable electronic device; and two or more camera modules, one or more of which is the camera module of claim 18, wherein the lens groups of the one or more camera modules of claim 18 are disposed along an optical axis perpendicular to the thickness direction (Fang: Fig. 7; 401 is disposed along an optical axis perpendicular to the thickness direction and is the combined lens module of claims 1 and 18 above, and the second camera 402).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang.
With respect to claim 20, Fang discloses a lens module comprising: 
a carrier (unreferenced camera housing; see Fig. 6; [0097]); 
a lens group disposed in the carrier and movable in an optical axis direction relative to the carrier (optical actuator 302 including a lens module and light deflecting mechanism 303; [0097]); 
guide members disposed on opposing sides of the carrier connected to the lens group (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
driving wires comprised of shape memory alloy and connected to the carrier and the guide members to drive the guide members in a direction crossing the optical axis direction (shape memory wire 203; Fig. 4), 
wherein the lens group moves in the optical axis direction in response to the guide members driven in the direction crossing the optical axis direction (abstract).



Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (Patent No.: US 11,105,319 B2) discloses a shape memory alloy actuator for a lens system.
Kopher (Publication No.: US 2020/0041872 A1) discloses a shape memory alloy autofocus actuator.
Eddington et al. (Publication No.: US 2015/0135703 A1) discloses a shape memory alloy actuator for a lens module.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
10/8/2022